***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                 BRASS CITY LOCAL, CACP v.
                   CITY OF WATERBURY
                         (SC 20337)
             Robinson, C. J., and Palmer, McDonald, D’Auria,
                       Mullins, Kahn and Ecker*

                                   Syllabus

The plaintiff, a collective bargaining unit that represented employees of the
   Waterbury Police Department, appealed from the trial court’s judgment
   dismissing for lack of subject matter jurisdiction the plaintiff’s applica-
   tion to confirm an interest arbitration award that had been issued pursu-
   ant to statute (§ 7-473c). The plaintiff and the defendant city, which
   were parties to an expired collective bargaining agreement, entered into
   mandatory, binding arbitration after they failed to negotiate a successor
   agreement. The resulting arbitration award determined the terms and
   conditions of the successor agreement. The city filed a motion to dismiss
   the plaintiff’s application to confirm, contending that the trial court
   lacked subject matter jurisdiction to consider it. In granting the city’s
   motion, the trial court concluded, inter alia, that § 7-473c did not, by
   its terms, authorize judicial review of an interest arbitration award by
   way of an application to confirm filed pursuant to statute (§ 52-417).
   On appeal from the dismissal of the plaintiff’s application to confirm,
   held that the trial court correctly determined that it lacked jurisdiction
   under § 52-417 to confirm an interest arbitration award issued pursuant
   to § 7-473c and, accordingly, properly granted the city’s motion to dis-
   miss: the provisions of chapter 909 of the General Statutes, including
   § 52-417, which generally govern agreements to arbitrate and arbitration
   proceedings, apply solely to arbitral awards resulting from written agree-
   ments to arbitrate, and it was undisputed that the parties’ arbitration
   was not conducted pursuant to such an agreement but, rather, in accor-
   dance with the mandatory arbitration provisions of § 7-473c; moreover,
   although § 7-473c explicitly provides that parties may seek to vacate or
   modify an interest arbitration award under the statutes (§§ 52-418 and 52-
   419) governing applications to vacate and to modify arbitration awards,
   respectively, § 7-473c does not provide that parties may seek to confirm
   an interest arbitration award under § 52-417, and the failure of the legisla-
   ture to authorize confirmation of an interest arbitration award issued
   pursuant to § 7-473c was intentional and not an oversight.
   Argued November 19, 2019—officially released December 9, 2020**

                             Procedural History

  Application to confirm an arbitration award, brought
to the Superior Court in the judicial district of Water-
bury, where the court, Brazzel-Massaro, J., granted the
defendant’s motion to dismiss and rendered judgment
thereon, from which the plaintiff appealed. Affirmed.
   Stephen F. McEleney, with whom was David S. Tay-
lor, for the appellant (plaintiff).
   Joseph B. Summa, for the appellee (defendant).
                          Opinion

   PALMER, J. The plaintiff, Brass City Local, CACP
(union), a collective bargaining unit representing employ-
ees of the Waterbury Police Department, appeals1 from
the judgment of the trial court granting the motion to
dismiss of the defendant, the city of Waterbury (city),
for lack of subject matter jurisdiction. The union filed
this action, seeking to have the trial court confirm an
interest arbitration award issued in accordance with
the provisions of General Statutes § 7-473c2 of the Munici-
pal Employees Relations Act (MERA), General Statutes
§ 7-467 et seq. The union contends that the trial court
incorrectly determined that it lacked subject matter
jurisdiction to confirm the award under General Stat-
utes § 52-417.3 We disagree and, accordingly, affirm the
judgment of the trial court.
   The following undisputed facts and procedural his-
tory are relevant to our resolution of this appeal. The
union and the city were parties to a collective bargaining
agreement (agreement) that expired on June 30, 2012.
On or about February 28, 2013, the parties began negoti-
ating a successor agreement. After reaching an impasse
in the negotiations, the parties, in accordance with § 7-
473c, entered into compulsory binding arbitration
before a panel of the state Board of Mediation and
Arbitration. On April 18, 2016, the panel filed an arbitra-
tion statement, which included contractual provisions
agreed on by the parties, as well as a list of unresolved
issues to be determined by the panel. The parties there-
after submitted their last best offers with respect to each
of the unresolved issues, and, on November 7, 2016, the
arbitration panel issued its award. Approximately, one
month later, the Waterbury Board of Aldermen (board
of alderman) approved the award. Neither party filed
a motion to vacate or to modify the award pursuant to
§ 7-473c (d) (10).4
   On January 18, 2017, after the city began paying union
members certain retroactive wages in accordance with
the new agreement, the union requested that the city
pay its members retroactive extra duty wages, which
it believed were due under article VI of the agreement.5
In a letter to the union dated January 26, 2017, the city
denied the union’s request for retroactive extra duty
wages on the ground that no such payments were due
under the agreement. In response, the union filed a
complaint with the state Board of Labor Relations
(labor board), alleging that the city had engaged in a
prohibited practice under General Statutes § 7-470 (a)
(6)6 by refusing to pay the retroactive extra duty wages.
The city subsequently filed a complaint with the labor
board, alleging, inter alia, that the union’s complaint
had been filed in bad faith.
 The city eventually withdrew its complaint and
moved to dismiss the union’s complaint on the ground
that the labor board lacked subject matter jurisdiction
to consider the union’s claims. Specifically, the city
argued that § 7-470 (a) (6), by its express terms, applies
only to grievance arbitration awards rendered in accor-
dance with the provisions of General Statutes § 7-472,
whereas the parties’ interest arbitration award was ren-
dered in accordance with the provisions of § 7-473c.
The city maintained, moreover, that the union’s claim
that the city wrongfully refused to afford extra duty
pay increases on a retroactive basis was ‘‘a mere breach
of contract claim over which [the labor board had]
no jurisdiction absent proof of repudiation,’’ which the
union had not alleged. In the absence of such proof,
the city asserted, the union’s sole recourse was to pur-
sue the grievance procedures outlined in article XVI of
the agreement applicable to breach of contract claims.7
   On October 30, 2017, while the union’s complaint was
still pending before the labor board, the union filed an
application in the trial court to confirm the interest
arbitration award pursuant to § 52-417. After the labor
board granted the city’s motion to dismiss the union’s
complaint, the city filed a motion in the trial court
seeking dismissal of the union’s application to confirm
for lack of subject matter jurisdiction. In support of its
motion, the city argued, inter alia, that, by virtue of its
plain language, chapter 909 of the General Statutes; see
General Statutes §§ 52-408 through 52-424; applies only
to arbitration awards resulting from written agreements
to arbitrate, and not to interest arbitration awards
resulting from compulsory arbitration conducted in
accordance with § 7-473c. The city further argued that,
although § 7-473c authorizes judicial review of interest
arbitration awards via applications to vacate or to mod-
ify pursuant to General Statutes §§ 52-418 and 52-419,
respectively; see General Statutes § 7-473c (d) (10);8 § 7-
473c does not authorize judicial review by way of an
application to confirm brought pursuant to § 52-417.
Thus, the city maintained, the court lacked subject mat-
ter jurisdiction to consider the union’s application to
confirm.
   The union objected to the city’s motion to dismiss,
claiming, inter alia, that, contrary to the city’s asser-
tions, the statutory scheme governing consensual arbi-
tration proceedings set forth in chapter 909 applies not
only to written agreements to arbitrate but to statutory
arbitration proceedings, as well. According to the union,
although § 7-473c does not expressly authorize judicial
review of an interest arbitration award via an applica-
tion to confirm, it reasonably can be inferred that such
an application ‘‘is the mechanism through which the
arbitration decision becomes final and binding’’ in light
of the fact that § 7-473c references other provisions of
chapter 909, namely, §§ 52-418 and 52-419.
 Following a hearing, the trial court granted the city’s
motion to dismiss, agreeing with the city that the court
lacked subject matter jurisdiction to consider the
union’s application to confirm. The court reasoned that
statutes in derogation of the common law, such as the
statutory scheme contained in chapter 909, must be
strictly construed and that, by its express terms, ‘‘a writ-
ten agreement to arbitrate is required to fall within the
purview of chapter 909. While arbitration awards that
take place pursuant to statute may be subject to judicial
review, the enabling statute at issue must specifically
authorize it.’’ Because, the court further explained, § 7-
473c does not, by its terms, authorize judicial review
of an interest arbitration award by way of an application
to confirm under § 52-417, the court lacked jurisdiction
to consider the union’s application.
    In reaching its decision, the trial court noted that
other arbitration statutes, such as General Statutes
§ 38a-9 (b) (2), which governs disputes between insur-
ance companies and claimants, and General Statutes
§ 42-181 (c) (4), which pertains to disputes between
automobile manufacturers and consumers, specifically
authorize judicial review of arbitration awards by use
of applications to vacate, to modify and to confirm,
whereas § 7-473c (d) contains no such language. In the
trial court’s view, this omission was significant because,
if the legislature had wanted to authorize judicial review
of an interest arbitration award by way of an application
to confirm, it simply could have stated as much, as it
did in the other statutory provisions. Finally, the trial
court observed that, contrary to the assertions of the
union, it was apparent that no further action was
required to finalize and render binding on the parties a
collective bargaining agreement resulting from interest
arbitration conducted pursuant to § 7-473c because sub-
section (d) (10) of that statute expressly provides that
‘‘[t]he decision of the panel and the resolved issues shall
be final and binding’’ on the parties.
   On appeal, the union claims that the trial court
improperly dismissed its application to confirm the
interest arbitration award. The union contends that,
even if statutes authorizing judicial review of arbitration
awards are in derogation of the common law and must
be strictly construed, § 7-473c, unlike those provisions,
is a remedial statute and, as such, should be liberally
construed to permit confirmation of an interest arbitra-
tion award. The union argues that the purpose of § 7-
473c is ‘‘to provide for the orderly and timely resolution
of labor disputes’’ and that interpreting § 7-473c to
authorize applications to confirm furthers this goal by
‘‘provid[ing] parties to binding [interest] arbitration
assurance that the outcome [of the arbitration proceed-
ing] will be respected and enforced.’’ We reject the union’s
contention.9
   It is well established that MERA ‘‘imposes compul-
sory arbitration on a municipality and the representa-
tives of its employees whenever the parties have reached
an impasse in their collective bargaining.’’ Interna-
tional Brotherhood of Police Officers, Local 564 v. Jew-
ett City, 234 Conn. 123, 124, 661 A.2d 573 (1995); see
General Statutes § 7-473c (b). The primary purpose of
interest arbitration under § 7-473c ‘‘is to avoid strikes
and their attendant disruptions of municipal services by
providing a mechanism to resolve by arbitration those
issues concerning which the parties to an expiring munic-
ipal collective bargaining agreement have been unable
to reach agreement by negotiations.’’ (Internal quota-
tion marks omitted.) Id., 131; see also C. Fisk & A. Pul-
ver, ‘‘First Contract Arbitration and the Employee Free
Choice Act,’’ 70 La. L. Rev. 47, 50 (2009) (‘‘Interest arbi-
tration is nothing new: it is a time-tested process in which
the terms and conditions of employment are established
by a final and binding decision of an arbitrator or an
arbitration panel. Unlike grievance arbitration, a pro-
cess that seeks to interpret and apply the rules of an
existing contract to determine whether a breach has
occurred, interest arbitration is designed to develop the
contractual rules that will govern the relationship going
forward.’’ (Footnote omitted.)).
   ‘‘The mandatory binding arbitration that is authorized
by MERA does not permit the arbitration panel to exer-
cise the broad discretion normally associated with con-
sensual arbitration. Section 7-473c (d) limits the discre-
tion of the arbitration panel in two significant respects.
First, with regard to any issue that the parties have not
been able to resolve themselves, the statute confines the
discretion of the arbitration panel to a choice between
the ‘last best offer’ of one party or another. General
Statutes § 7-473c (d) [6]. . . . Second, in the exercise
of a choice between one or another ‘last best offer,’
the arbitration panel must ‘give priority to the public
interest and the financial capability of the municipal
employer . . . .’ General Statutes § 7-473c (d) [9]. . . .
   ‘‘When an arbitration panel exercises the limited dis-
cretion conferred [on] it by MERA, the ‘decision of the
panel and the resolved issues’ ordinarily are final and
binding [on] the municipal employer and the union.
General Statutes § 7-473c (d) [10]. Pursuant to § 7-473c
(d) [12], however, the legislative body of the municipal
employer may reject the award by ‘a two-thirds majority
vote of the members of such legislative body present
at a regular or special meeting called and convened for
such purpose.’ Such a rejection triggers further manda-
tory arbitral review of each ‘rejected issue’ by a new
arbitration panel that must take as its point of departure
the unresolved issues initially considered by the original
arbitration panel. General Statutes § 7-473c (d) [14]. The
award of the new arbitration panel, or of the original
panel in the absence of a legislative rejection, may be
vacated or modified upon appeal to the Superior Court
on one of the limited grounds for judicial review stated
in . . . §§ 52-418 and 52-419. See General Statutes § 7-
473c (d) [10] and [15].’’ (Citations omitted; footnote
omitted.) International Brotherhood of Police Officers,
Local 564 v. Jewett City, supra, 234 Conn. 132–33.
   Whether, as the union claims, the award of the arbi-
tration panel also may be confirmed10 by the Superior
Court in accordance with the provisions of § 52-417 is an
issue of statutory construction over which we exercise
plenary review. See, e.g., Fedus v. Planning & Zoning
Commission, 278 Conn. 751, 756, 900 A.2d 1 (2006).
Our fundamental objective in construing a statute ‘‘is
to ascertain and give effect to the apparent intent of
the legislature . . . . In other words, we seek to deter-
mine, in a reasoned manner, the meaning of the statu-
tory language as applied to the facts of [the] case,
including the question of whether the language actually
does apply . . . . In seeking to determine the meaning
. . . [General Statutes] § 1-2z directs us first to consider
the text of the statute itself and its relationship to other
statutes. If, after examining such text and considering
such relationship, the meaning of such text is plain and
unambiguous and does not yield absurd or unworkable
results, extratextual evidence of the meaning of the stat-
ute shall not be considered.’’ (Internal quotation marks
omitted.) Williams v. New Haven, 329 Conn. 366, 375,
186 A.3d 1158 (2018).
   As the trial court explained, it is well established that
the provisions of chapter 909 of the General Statutes,
including § 52-417, apply solely to arbitral awards
resulting from written agreements to arbitrate. See, e.g.,
Bennett v. Meader, 208 Conn. 352, 360–61, 545 A.2d
553 (1988) (‘‘The statutes relating to, and governing,
arbitration in this state are set out in chapter 909 of
the General Statutes. The basis for arbitration in a par-
ticular case is to be found in the written agreement
between the parties. . . . [As with] other statutory
arbitration schemes, such as the United States Arbitra-
tion Act, 9 U.S.C. [§ 1 et seq.], which is modeled after
the Uniform Arbitration Act, the parties must have a
written agreement to gain the benefit of its provi-
sions.’’ (Citations omitted; emphasis added; footnote
omitted; internal quotation marks omitted.)). Thus, we
have held that ‘‘a trial court cannot confirm an arbitra-
tion award unless the parties expressly have agreed to
arbitrate the matter . . . . This is consistent with a
review of the broader statutory scheme. . . . General
Statutes § 52-421 (a) requires that ‘[a]ny party applying
for an order confirming, modifying or correcting an
award shall, at the time the order is filed with the clerk
[of the court] for the entry of judgment thereon, file
the following papers with the clerk: (1) The agreement
to arbitrate . . . .’ This suggests that, at the very mini-
mum, a trial court must determine whether there is an
agreement to arbitrate before it [may confirm] an award
on the basis of that agreement.’’ (Emphasis omitted.)
MBNA America Bank, N.A. v. Boata, 283 Conn. 381,
395–96, 926 A.2d 1035 (2007). Accordingly, because it
is undisputed that the parties’ arbitration was not con-
ducted pursuant to a written agreement to arbitrate but,
rather, in accordance with the mandatory arbitration
provisions of § 7-473c, the trial court lacked jurisdiction
to entertain the union’s application unless § 7-473c
authorizes judicial review of an interest arbitration
award via an application to confirm under § 52-417. See,
e.g., International Brotherhood of Police Officers, Local
564 v. Jewett City, supra, 234 Conn. 139 (‘‘There is . . .
no [common-law] right to judicial review of a compul-
sory arbitral award that is itself the creature of statute.
The absence of compliance with the statutory require-
ments for such an award deprive[s] the trial court of
jurisdiction just as the absence of compliance with stat-
utory requirements for administrative appeals deprives
trial courts of jurisdiction.’’).
   Section7-473c (d) (10) provides: ‘‘The decision of the
panel and the resolved issues shall be final and binding
upon the municipal employer and the municipal
employee organization except as provided in subdivi-
sion (12) of this subsection and, if such award is not
rejected by the legislative body pursuant to said subdivi-
sion, except that a motion to vacate or modify such
decision may be made in accordance with sections 52-
418 and 52-419.’’ Thus, § 7-473c explicitly provides that
parties may seek to vacate or modify an interest arbitra-
tion award under §§ 52-418 and 52-419, respectively,
but does not provide that parties may seek to confirm
an award under § 52-417. We agree with the trial court
that this omission is telling and, ultimately, dispositive
of the union’s appeal. As the trial court explained, other
statutes authorizing arbitration, including statutes
requiring mandatory binding arbitration, expressly
authorize applications to modify, to vacate and to con-
firm an arbitrator’s award. See, e.g., General Statutes
§ 38a-9 (b) (2) (‘‘[e]ither party may make application
to the superior court . . . for an order confirming,
vacating, modifying or correcting any award, in accor-
dance with the provisions of sections 52-417, 52-418,
52-419 and 52-420’’); General Statutes § 42-181 (c) (4)
(same). These provisions indicate that, when the legisla-
ture wishes to authorize confirmation of an arbitration
award via an application to confirm, it does so explicitly.
Accordingly, we agree with the trial court that the fail-
ure of the legislature to authorize confirmation of an
interest arbitration award issued pursuant to § 7-473c
was intentional and not an oversight. See, e.g., McCoy
v. Commissioner of Public Safety, 300 Conn. 144, 155,
12 A.3d 948 (2011) (‘‘[o]ur case law is clear . . . that
when the legislature chooses to act, it is presumed to
know how to draft legislation consistent with its intent’’
(internal quotation marks omitted)); Hartford/Windsor
Healthcare Properties, LLC v. Hartford, 298 Conn. 191,
205, 3 A.3d 56 (2010) (‘‘The text of [General Statutes]
§ 19a-490 (a) . . . indicates that the legislature knows
how to use the specific term ‘nursing home’ in our
statutes when it intends to and thus suggests to us that
its failure to use that term in [General Statutes] § 12-
62n was purposeful’’); Windels v. Environmental Pro-
tection Commission, 284 Conn. 268, 299, 933 A.2d 256
(2007) (legislature knows how to convey its intent
expressly).
   In arguing to the contrary, the union contends primar-
ily that, because MERA is a labor relations act, § 7-
473c must be liberally construed to authorize judicial
confirmation of an interest arbitration award. In the
view of the union, this construction properly furthers
the act’s salutary purpose of ‘‘provid[ing] for the orderly
and timely resolution of labor disputes . . . .’’ The
union does not explain, however, how converting the
parties’ collective bargaining agreement into a judgment
pursuant to an application to confirm furthers this goal
in any material way.11 See Phoenix Windows, Inc. v.
Viking Construction, Inc., 88 Conn. App. 74, 77 n.3,
868 A.2d 102 (‘‘[c]onfirmation of an arbitration award
[simply] converts it into an enforceable judgment of
the Superior Court’’ (internal quotation marks omit-
ted)), cert. denied, 273 Conn. 932, 873 A.2d 1001 (2005).
Even if it did, the general tenet that directs a liberal
construction of remedial statutes does not permit us
to read words into such statutes when it is apparent
that the legislature has opted not to include them. See,
e.g., Dept. of Public Safety v. State Board of Labor
Relations, 296 Conn. 594, 605, 996 A.2d 729 (2010) (in
construing labor relations act, ‘‘[w]e are not permitted
to supply statutory language that the legislature may
have chosen to omit’’ (internal quotation marks omit-
ted)); see also Robinson v. Guman, 163 Conn. 439, 444,
311 A.2d 57 (1972) (‘‘[t]his court should not be asked
to read into the statutes words [that] are not there’’).
Accordingly, we conclude that the trial court correctly
determined that it lacked jurisdiction under § 52-417 to
confirm an interest arbitration award issued pursuant
to § 7-473c.
   The judgment is affirmed.
   In this opinion the other justices concurred.
   * This case originally was scheduled to be argued before a panel of this
court consisting of Chief Justice Robinson and Justices Palmer, McDonald,
D’Auria, Mullins, Kahn and Ecker. Although Chief Justice Robinson was not
present when the case was argued before the court, he has read the briefs
and appendices, and listened to a recording of the oral argument prior to
participating in this decision.
   The listing of justices reflects their seniority status on this court as of
the date of oral argument.
   ** December 9, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The union appealed to the Appellate Court from the judgment of the
trial court, and we transferred the appeal to this court pursuant to General
Statutes § 51-199 (c) and Practice Book § 65-1.
   2
     General Statutes § 7-473c provides in relevant part: ‘‘(b) (1) If neither
the municipal employer nor the municipal employee organization has
requested the arbitration services of the State Board of Mediation and Arbi-
tration (A) within one hundred eighty days after the certification or recogni-
tion of a newly certified or recognized municipal employee organization
required to commence negotiations pursuant to section 7-473a, or (B) within
thirty days after the expiration of the current collective bargaining agreement
. . . or . . . the date the parties to an existing collective bargaining agree-
ment commence negotiations to revise said agreement on any matter affect-
ing wages, hours, and other conditions of employment, said board shall
notify the municipal employer and municipal employee organization that
. . . binding and final arbitration is now imposed on them . . . .
   ‘‘(2) Within ten days of receipt of written notification required pursuant
to subdivision (1) of this subsection, the chief executive officer of the
municipal employer and the executive head of the municipal employee
organization each shall select one member of the arbitration panel. Within
five days of their appointment, the two members of the arbitration panel
shall select a third member, who shall be an impartial representative of the
interests of the public in general and who shall be selected from the panel
of neutral arbitrators appointed pursuant to subsection (a) of this section.
Such third member shall be the chairperson of the panel. . . .’’
   3
     General Statutes § 52-417 provides in relevant part: ‘‘At any time within
one year after an award has been rendered and the parties to the arbitration
notified thereof, any party to the arbitration may make application to the
superior court . . . for an order confirming the award. The court . . . shall
grant such an order confirming the award unless the award is vacated,
modified or corrected as prescribed in sections 52-418 and 52-419.’’
   4
     General Statutes § 7-473c (d) (10) provides: ‘‘The decision of the panel
and the resolved issues shall be final and binding upon the municipal
employer and the municipal employee organization except as provided in
subdivision (12) of this subsection and, if such award is not rejected by the
legislative body pursuant to said subdivision, except that a motion to vacate
or modify such decision may be made in accordance with sections 52-418
and 52-419.’’
   5
     Article VI of the agreement, which governs work assignments and extra
duty, provides in relevant part: ‘‘Section 1. The terms ‘Extra Police Duty’
or ‘Extra Police Work’ shall mean assignments made for work in off-duty
hours for some party or entity other than the Police Department . . . which
other party or entity shall pay (and not the Police Department) the rate of
pay prescribed in this Article. . . .
                                       ***
   ‘‘Section 3 (a). Effective upon signing of this Agreement the hourly rate
of pay for extra police duty for a police officer shall be as follows:
   ‘‘1. When working for and paid by the City or the Board of Education,
one and one-quarter . . . times the hourly rate for Sergeant;
   ‘‘2. When working for or paid by a party other than the City or the Board of
Education, one and one-half . . . times the hourly rate for Sergeant. . . .’’
   6
     General Statutes § 7-470 (a) provides in relevant part: ‘‘Municipal employ-
ers or their representatives or agents are prohibited from . . . (6) refusing
to comply with a grievance settlement, or arbitration settlement, or a valid
award or decision of an arbitration panel or arbitrator rendered in accor-
dance with the provisions of section 7-472.’’
   7
     Article XVI of the agreement provides in relevant part: ‘‘Section 1. The
grievance procedure prescribed by this Article is established to seek an
equitable resolution of problems that arise as a result of disputes concerning
the misinterpretation, misapplication or violation of a specific provision of
this Agreement. A grievance shall be defined as a dispute between the City
and the Union or between an employee and the City involving an alleged
violation, misapplication or misinterpretation of a specific provision of this
Agreement . . . . Such grievances shall be processed in accordance with
the grievance procedure steps outlined in Section 2 hereof. . . .’’ Section
2 of article XVI, in turn, provides for a multistep grievance procedure culmi-
nating in arbitration before the state Board of Mediation and Arbitration in
the event the parties are unable to resolve their dispute through one of the
initial steps. Section 3 of article XVI further provides that ‘‘[t]he decision
of the Arbitrator, or of the Arbitration Panel, shall be final and binding on
both parties.’’
   8
     See footnote 4 of this opinion.
   9
     We note, preliminarily, that, ‘‘because [a] determination regarding a trial
court’s subject matter jurisdiction is a question of law, our review is plenary.
. . . Subject matter jurisdiction involves the authority of the court to adjudi-
cate the type of controversy presented by the action before it. . . . [A]
court lacks discretion to consider the merits of a case over which it is
without jurisdiction.’’ (Citation omitted; internal quotation marks omitted.)
Fedus v. Planning & Zoning Commission, 278 Conn. 751, 755, 900 A.2d
1 (2006).
   10
      Once confirmed by a court, an arbitration award has the force and effect
of a judgment. See, e.g., Phoenix Windows, Inc. v. Viking Construction,
Inc., 88 Conn. App. 74, 77 n.3, 868 A.2d 102 (‘‘[c]onfirmation of an arbitration
award converts it into an enforceable judgment of the Superior Court’’
(internal quotation marks omitted)), cert. denied, 273 Conn. 932, 873 A.2d
1001 (2005).
   11
      As the city argues, the dispute underlying this appeal is whether the
city is required to pay retroactive extra duty wages under the parties’ agree-
ment once the actions of the interest arbitration panel and the board of
alderman fully and finally determined the terms of that agreement. Article
XVI of that agreement provides that any such dispute shall be resolved by
the grievance procedures outlined in § 2 of article XVI of the agreement,
none of which permits a party to bring an action to enforce the contract.